DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 12, and claims 2-11 and 13-22 by virtue of their dependency, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no disclosure in the original specification for a hot runner which comprises a nozzle, the profile of a needle in the nozzle, a change of cross sectional area in the nozzle, venturi restriction in the nozzle, expansion in the flow path in the nozzle the profile of a bus of the hot runner in the nozzle, or an insert in the nozzle.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



	Claim(s) 1-8, 11-19, and 22 is/are rejected under pre-AlA 35 U.S.C. 102b as being
anticipated by Maus et al. (U.S. Patent 4,965,028). Regarding Claims 1-5, 7-8, 11-16, 18-19,
and 22, Maus et al., hereafter “Maus,” show that it is known to have a hot runner (Abstract) for
an injection molding machine comprising a flow path with varying configurations including cross-
sectional changes and constricted clearances, which would meet the claimed shape variations
(Column 10, lines 10-30).
	Regarding Claims 6 and 17, Maus shows the hot runner of claims 1 and 12 above,
including one wherein the hot runner has an expansion in the flow path and nozzle (Figures 3-4, element 13; Column 14, lines 23-44).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claims 9-10 and 20-21 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being
unpatentable over Maus, in view of Gellert (U.S. Patent 5,223,275). Maus shows the hot runner
of claims 1 and 12 above, but he does not disclose an insert in the hot runner and nozzle. Gellert shows that it is known to have an insert in his hot runner (Column 19, lines 5-10). It would have been obvious to one of ordinary skill in the art to use Gellert’s insert in Maus’ hot runner in order to impart additional functionality/connectivity to the hot runner, and because there is art recognized suitability for installing an insert in a hot runner (MPEP 2144.07).

	Claim(s) 1-8, 11-19, and 22 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by Maus or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Maus and Gellert.  Regarding Claims 1-5, 7-8, 11-16, 18-19, and 22, Maus show that it is known to have a hot runner (Abstract) for an injection molding machine comprising a nozzle and a flow path with varying configurations including cross-sectional changes and constricted clearances, which would meet the claimed shape variations (Figures 3-4, element 13; Column 10, lines 10-30).  If it is not held that Maus’ element 13 would not be considered a nozzle (generally defined as a cylindrical spout at the end of a tube), Gellert shows an injection molding machine comprising a hot runner and including a flow path and nozzle which is reconfigurable (Figures 8-9, element 5, 9).  It would have been obvious to one of ordinary skill in the art to substitute Gellert’s reconfigurable nozzle in Maus’ apparatus in order to provide the desired variable clearance functionality to the apparatus.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the claims were amended in way that necessitated further consideration/search, as well as new rejections under 35 USC 112 and 103, as noted above.
For purposes of completeness, the examiner acknowledges reference to the Affidavit provided on 18 March 2021.  It is unclear why this Affidavit was filed (there is no specific rule under which it is covered) and specifically to what it refers (“specification to Dircx”), although it would appear that it may be referring to the instant specification.  Furthermore, it is unclear how item 10 supports applicant’s arguments: applicant contends that item 10 supports the position that a nozzle is different than a gate, however item 10 does not mention anything about a nozzle.  Therefore, this Affidavit is unpersuasive as it relates to nozzles relative to gates.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA HUSON whose telephone number is (571)272-1198. The examiner can normally be reached M-F 830a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MONICA ANNE HUSON
Primary Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742